DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	Applicant’s amendment and remarks filed March 24, 2022, are responsive to the office action mailed December 24, 2021.  Claims 1-20 were previously pending.  Claims 1, 8, and 15, have been amended and claims 6, 13, and 19, have been cancelled.  The specification has been amended to insert “What is claimed is:” between “CLAIMS” and the claim listing.  This amendment adds no new matter.  Claims 1-5, 7-12, 14-18, and 20, are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6, 13, and 19, have been cancelled rendering moot this rejection of those claims.  The amendment has overcome the reason for this rejection of remaining claims 1-5, 7-12, 14-18, and 20.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 1, 4-8, 11-15, and 18-20, were rejected under 35 U.S.C. 103 as being unpatentable over Kenedy et al. (Paper No. 20211215; Patent No. US 8,386,519 B2) in view of Li et al. (Paper No. 20211215; Patent No. US 10,255,628 B2) and claims 2-3, 9-10, and 16-17, were rejected under 35 USC 103(a) as being unpatentable over Kenedy et al. (Paper No. 20211215; Patent No. US 8,386,519 B2) in view of Li et al. (Paper No. 20211215; Patent No. US 10,255,628 B2) and further in view of admitted Official Notice (Paper No. 20211215; regarding old and well known and obvious design choice).  Claims 6, 13, and 19, have been cancelled rendering moot this rejection of those claims.  The amendment has overcome the reason for this rejection of remaining claims 1-5, 7-12, 14-18, and 20.
Pertaining to official notice in the prior office action
The applicant did not traverse the examiner’s assertion of official notice.  The well-known in the art and obvious design choice statements are taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.  (MPEP 2144.03(C)).  Claims 2-3, 9-10, and 16-17, were rejected under 35 USC 103(a) as being unpatentable over Kenedy et al. (Paper No. 20211215; Patent No. US 8,386,519 B2) in view of Li et al. (Paper No. 20211215; Patent No. US 10,255,628 B2) and further in view of admitted Official Notice (Paper No. 20211215; regarding old and well known and obvious design choice).  The amendment of the independent claims has nonetheless overcome the reasons for this rejection.
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed March 24, 2022, have been fully considered but they are not persuasive. Claims 1-5, 7-12, 14-18, and 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Pertaining to step 2A prong 1, applicant argues “the claims as a whole are not directed to mathematical concepts and organizing human activity,” and “cannot be performed mentally nor do they involve organizing human activity.”  Remarks pp.16-17.  Step 2A prong 1 requires determining whether the claims recite an abstract idea, it does not require determining whether the claims as a whole are “directed to mathematical concepts and organizing human activity.”  The rejection explains that the claims recite an abstract idea that falls within the groupings of abstract ideas described as mathematical concepts and certain methods of organizing human activity, as required in the MPEP.  Applicant has not directed argument to resolution of this issue as it is explained in the MPEP and the detailed rejection.  The office’s resolution of step 2A prong 1 was not based on a determination that the claims could be performed mentally.
	Pertaining to step 2A prong 2, applicant presents an excerpted portion of the disclosure in support of the argument that what is claimed is an improvement because “the claimed method improves a response time of the online platform interface (i.e. chat bot) as the user interfaces with the platform.”  Remarks pp.17-18.  The cited portions describe matrix manipulations being performed in two phases such that the first phase is essentially a pre-processing phase performed independently of an immediate customer interaction so that the second phase can be performed more quickly when the customer requires an “actual recommendation.”  This appears to be a fairly common sense approach to speeding up a timely data processing task but it does not explain any prima facie technical improvement.  It seems only to describe a method that would be an improvement over a lesser version of itself.  While the improvement is thus at least a hypothetical one and potentially an actual one vis a vis the prior art, in either case it appears from the description to only be an improved abstract idea.  How does the described method improve any particular device(s) or present additional elements that integrate the abstract idea into a practical application?  This is not addressed in any of the potentially effective ways identified in the MPEP or the detailed rejection.  The argument is therefore not persuasive.
	As an aside examiner also notes that the claims as currently amended do not claim the invention that is described in the portions of specification cited by applicant.  In the current claims the above referenced pre-processing phase appears in between the “determine a list of ranked recommended products” step and the “sending, by the processor, the list of ranked recommended products to the user” step, and thus would occur after the determination of the products to be recommended to the user in the current interaction.  It would therefore not effectively capture the argued method based on the cited portions of specification.
	Pertaining to step 2B applicant argues “that the claims as a whole contain
significantly more and are directed to a technical solution,” but without any further reasoning or explanation.  This is not an argument in favor of eligibility.  Applicant does not identify a technical problem that is solved and applicant does not simply identify the solution or explicitly explain how the unidentified technical problem is solved.  These statements do not attempt to persuade and they as a result can not be persuasive.
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant’s arguments, see remarks filed March 24, 2022, with respect to the rejection of claims 1, 4-8, 11-15, and 18-20, under 35 U.S.C. 103 as being unpatentable over Kenedy et al. (Paper No. 20211215; Patent No. US 8,386,519 B2) in view of Li et al. (Paper No. 20211215; Patent No. US 10,255,628 B2) and claims 2-3, 9-10, and 16-17, were rejected under 35 USC 103(a) as being unpatentable over Kenedy et al. (Paper No. 20211215; Patent No. US 8,386,519 B2) in view of Li et al. (Paper No. 20211215; Patent No. US 10,255,628 B2) and further in view of admitted Official Notice (Paper No. 20211215; regarding old and well known and obvious design choice), have been fully considered and are persuasive.  Claims 6, 13, and 19, have been cancelled rendering moot this rejection of those claims and the amendment has overcome the reasons for this rejection of remaining claims 1-5, 7-12, 14-18, and 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-18, and 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-7 are directed to a process, claims 8-14 are directed to a machine, and claims 15-20 are directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving… a user query on an online retail platform, wherein a user is identified upon accessing the online retail platform; in response to receiving the user query, performing… a first online matrix manipulation and a second online matrix manipulation, wherein the first online matrix manipulation includes: querying a customer similarity matrix to identify customers most similar to the user; creating a user feature matrix and a product features matrix specific to the user and a product in the user query, respectively; storing the product features matrix on a database…; and obtaining a sparse data matrix based on the customer similarity matrix, the user feature matrix, and the products feature matrix; wherein the second online matrix manipulation includes: creating a product similarity matrix based on a candidate set of attributes extracted from the user query, filtering the results of the sparse data matrix with the product similarity matrix to determine a list of ranked recommended products for the user; training … a model with a deep neural network using data from the product similarity matrix and data from the product feature matrix as inputs to obtain a trained model; inputting… a new product information into the trained model to map product similarity and item features of existing products to new products to predict product features for new products to be used with the product feature matrix; updating… the database storing the product features matrix to revise the product features matrix over time as new products become available; and sending… the list of ranked recommended products to the user.” Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the groupings of abstract ideas described as mathematical concepts (such as mathematical relationships, mathematical formulas or equations, and mathematical calculations) and certain methods of organizing human activity (for example commercial interactions including advertising, marketing or sales activities or behaviors).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A; MPEP 2106.04(d).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in present claims 1-20 consist of a processor of a computing system and a network in all claims, a memory device and computer readable storage device coupled to the processor in claims 8-14, and a computer readable hardware storage device storing a computer readable program code in claims 15-20.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., in claims 1-7 the at least one processor is all alone broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities, and in claims 8-20 the processor is again broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities but the steps are based on execution of computer code stored in memory.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract concepts are practically applied.  The substantive process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts performed by any particular device or structural element to perform the steps or otherwise obtain the intended results.  The intended results are described only as the result of applying algorithms to the processing of data matrices.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended results of activities described only as the results of processing data matrices using mathematical algorithms, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception).  MPEP 2106.05; 2019 PEG, step 2B.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a series of steps taken to practice entrepreneurial activities. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the mathematical concepts and commercial interactions (advertising, marketing or sales activities or behaviors) in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment.  It does not identify any technical problem that arises within said equipment and does not offer a technical solution to any such problem.  It ultimately only describes abstract ideas while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer, and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-5, 7, 9-12, 14, 16-18, and 20, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the identification of manipulation of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 2-5, 7, 9-12, 14, 16-18, and 20, are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Potentially Allowable Subject Matter
Claims 1-5, 7-12, 14-18, and 20, would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of potentially allowable subject matter:
Independent claims 1, 8, and 15, recite a method comprising inter alia
“training, by the processor, a model with a deep neural network using data from the product similarity matrix and data from the product feature matrix as inputs to obtain a trained model; inputting, by the processor, a new product information into the trained model to map product similarity and item features of existing products to new products to predict product features for new products to be used with the product feature matrix; updating, by the processor, the database storing the product features matrix to revise the product features matrix over time as new products become available;” claim 1.

The most closely applicable prior art has been previously introduced and distinguished by amendment and argument during the course of prosecution as indicated above.  The most closely applicable prior art not previously discussed are Tang (CN105005701A) and Levy et al. (Pub. No. US 2010/0268661 A1).
Tang teaches using a user similarity matrix and item attribute similarity matrix to create a scoring matrix used as input for a deep neural network to train a model for recommending items to a user.  Tang however does not anticipate nor does it fairly and reasonably render obvious the method steps excerpted as indicated above.
Levy similarly teaches simplification of a matrix of actions between users and items into one matrix of items versus features and one matrix of users versus features that are then used to estimate user-item pairs by multiplying the item features by the user features.  Levy however does not suggest using a deep neural network to train a model using the matrices and therefore does not disclose, anticipate, nor fairly and reasonably render obvious any of the steps presently claimed in the independent claims as indicated above.
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the present method.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        June 10, 2022